                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


STEPHEN A. NEUSTEIN, and ARLENE             )
NEUSTEIN, his wife,                         )
                    Plaintiffs,             )
                                            )                Civil Action No. 18-645
     vs                                     )
                                            )
GOVERNMENT EMPLOYEES INSURANCE              )
COMPANY, also known as GEICO, also known as )
GEICO GENERAL INSURANCE COMPANY,            )
                 Defendant.                 )

                                             ORDER

       AND NOW this 17th day of December, 2018, after Defendant having filed a notice of

removal (ECF No. 1) and a motion to dismiss Count III of the amended complaint (ECF No. 11)

and a brief in support thereof (ECF No. 12), and after a Report and Recommendation was filed by

the United States Magistrate Judge granting the parties a period of time after being served with a

copy to file written objections thereto, and upon consideration of the objections filed by Plaintiff

(ECF No. 19), and upon independent review of the motions and the record, and upon consideration

of the Magistrate Judge’s Report and Recommendation (ECF No. 17), which is adopted as the

opinion of this Court,

       IT IS HEREBY ORDERED Defendants’ motion to dismiss is GRANTED (ECF No. 11),

and that Count III of the amended complaint is dismissed.


                                                                               s/ Arthur J. Schwab
                                                                           ARTHUR J. SCHWAB
                                                                       United States District Judge
